Order entered October 10, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00518-CR

                                AGEAK M CHOL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-30952-T

                                           ORDER
       The clerk’s record reflects appellant is indigent and requested the reporter’s record on

May 9, 2018. The reporter’s record was due August 24, 2018. When it was not filed, we

notified court reporter Trashuna Salaam by postcard dated August 28, 2018 that it was overdue

and directed her to file (1) the reporter’s record, (2) written verification that no hearing were

recorded, or (3) written verification that appellant had not requested the reporter’s record by

September 27, 2018. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Salaam.

       We ORDER Trashuna Salaam to file the complete reporter’s record by October 24,

2018. Should Ms. Salaam fail to file the reporter’s record by that date, the Court will take
whatever remedies it has available to ensure this appeal proceeds in a timely fashion, including

ordering Ms. Salaam not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Livia Liu Francis,

Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE